Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9-10, 12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sperduti (US 20050234778).
 Sperduti teaches
1. An information processing apparatus (i.e. reader 110, terminal 450, oven 816) comprising: 
a storage component  that stores caution information (i.e. memory, database; par. 9, 140-141); 
a tag information receiver (i.e. antenna 113, 232, 242) that receives tag information including information specifying an article from a radio tag attached to the article and received by an antenna; 
a determination component that determines whether the received tag information includes information indicating notification of caution information that cautions handling of the radio tag or the article to which the radio tag is attached (par. 122-123, 140-141: tag information includes proper/caution instruction regarding temperature/power/time settings for the food article); and 
a notification component that issues a notification of the caution information from the storage component when the determination component determines that the received tag article to which the radio tag is attached (Sperduti, par. 140-141: “proximity device 110 and/or the cooking device 816 can use to access a local or a remote configuration database to provide the proper processing instructions”)
2.1, wherein the determination component determines whether the tag information includes the caution information indicating that caution is paid to the handling of the radio tag or the article to which the radio tag is attached, based on information included in a specific position of the tag information (proper/caution instruction is in the memory of the tag)
3.2, wherein the storage component stores a plurality of types of caution information, the determination component determines a type of caution information included in the tag information, and the notification component reads the determined type of caution information from the storage component and issues the notification of the caution information (Sperduti, par. 140: power, temperature, time settings are different types of caution information). 
6.1, wherein the tag information comprises a commodity code (Sperduti, par. 140)
Re claims 9-10, 12, see discussion regarding claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperduti (US 20050234778) in view of Lindsay (US 20050148828)

Lindsay teaches “information contained in such electronic tags may be defined as environmental-data. For example, environmental-data may include any combination of: (1) EMI Code; (2) item identification number; (3) item model number; (4) warning code; (5) room code; (6) floor code; (7) building code; (8) vehicle code; (9) meal code; (10) nutrition code. For example, a "floor code" may simply be a number, such as 15, perhaps indicating a body is on the 15th floor of a building” (Lindsay, par. 60).  As seen per Lindsay, it is well known to store a warning code, which could be multi-digit number, in a tag.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lindsay so that warning code represented in multi-bit code can be stored in the tag rather than the entire warning message, thereby saving memory space.
8.1, wherein the notification component issues at least one of an audible notification and a visual notification (Lindsay, par. 25, 30, 35, 70).
Re claims 16, 20, see discussion regarding claims above.
Claim(s) 5, 7, 13-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperduti (US 20050234778)
Re claim 5.1, Sperduti is silent to the information processing apparatus is a self-service type data sales processing apparatus in which a customer performs a sales registration operation and a settlement operation of the commodity, and the notification component notifies the customer of the caution information related to the handling of the commodity for which the sales registration operation is performed, the radio tag attached to the commodity, or the article to which the radio tag is attached 
Sperduti teaches a sales processing apparatus (i.e. 120, 450) operated by a purchaser or cashier (Sperduti, par. 38) and configured to receive tag information from commodity product’s RFID tag that includes data when read by a reader 110 to provide caution instruction or warnings such as improper uses, contradiction, or expired (Sperduti, par. 122-123, 140-141).  Sperduti further teaches that reader 110 in different embodiments can be associated with a POS terminal responsible for sales registration and settlement (Fig. 7, par. 121-124) or can be embedded in a microwave oven for detecting RFID tags and receiving caution instructions from the tags (Fig. 8C, par. 140).  Per Sperduti, “To establish proper operation, the RFID configuration tag 804 is interrogated to provide details concerning the device to which the hand-held proximity device 110 is being attached…Because a tag that is subjected to processing may be destroyed in the microwave or oven, it can be used to contain information that can be transferred to the microwave or oven prior to operation. The information can relate to one or more processing steps. Alternatively, the tag can be removed from the product to be processed before processing begins, so that it can be held aside and used for providing instructions for processing that requires multiple steps” (Sperduti, par. 138-140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sperduti so that the tags can be read and provided warnings associated with the RF tag at a POS terminal.  It would have also been obvious to include such warning instruction since Sperduti recognizes that caution instructions for proper operation are transferred ahead to the oven and also recognizes the importance of removal of the tag to avoid destruction.
Furthermore, it has been recognized that “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.”  See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, the recited limitations describe an intended use of known apparatus in a sales and 
Re claim 7.1, Sperduti is silent to wherein the caution information comprises at least one of caution information for removing the radio tag before warming the commodity in an oven, caution information relating to handling of easily breakable and fragile commodities, and caution information for keeping the radio tag away from a medical device 
However, Sperduti teaches “To establish proper operation, the RFID configuration tag 804 is interrogated to provide details concerning the device to which the hand-held proximity device 110 is being attached…Because a tag that is subjected to processing may be destroyed in the microwave or oven, it can be used to contain information that can be transferred to the microwave or oven prior to operation. The information can relate to one or more processing steps. Alternatively, the tag can be removed from the product to be processed before processing begins, so that it can be held aside and used for providing instructions for processing that requires multiple steps” (Sperduti, par. 138-140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sperduti by including warnings such as removing the RF tag before an oven operation since Sperduti recognizes that instructions for proper operation are transferred ahead to the oven and the importance of removal of the tag to avoid a destruction.
Furthermore, it has been recognized that “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.”  See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, the recited limitations describe an intended use of known apparatus, with the difference being only in the warning information about the RF tag.
Re claims 13-15, 17-19, see discussion regarding claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887